Appeal from an order of the Supreme Court, Erie County (Joseph D. Mintz, J.), entered June 5, 2006 in a medical malpractice and wrongful death action. The order denied plaintiffs motion to set aside the jury verdict and direct judgment in favor of plaintiff or, in the alternative, grant a new trial.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Scudder, P.J., Gorski, Lunn, Peradotto and Green, JJ.